DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 10, 12-16, 18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (JP2021046004) in view of Kishi et al. (JPH09295534).  Regarding claims 1 and 18, Tsuji teaches a vehicle seat support (1) comprising: a first rail (4, left) extending between a rear end and a front end in a longitudinal direction (see Figure 1), a second rail parallel to the first rail (4, right) and extending between a rear end and a front end (see Figure 1), the first rail and the second rail being intended to be attached to a floor of the vehicle (F; see Figure 1), a central module (2) which is slidably mounted on the first rail and second rail, a footrest (5) slidably mounted on the first rail and second rail between the respective front ends of the first and second rails and the central module (see Figures 8-10), the footrest being suitable for receiving the feet of an occupant seated on the seat (see Figures 8-10), a second actuation system (11e) able to cause the footrest to slide along the first rail and second rail independently of the central module (see Figures 8-11).
However, Tsuji does not distinctly disclose the central module is suitable for supporting the vehicle seat or a first actuation system able to cause the central module to slide along the first rail and second rail.  The specification and Figures of Tsuji appears to imply such a configuration; however, neither is distinctly disclosed.  Kishi, in a similar field of endeavor, teaches a central module (15) suitable for supporting the vehicle seat and a first actuation system (12) able to cause the central module to slide along the first rail and second rail.  It would have been obvious to one having ordinary skill in the art to modify the seat of Tsuji to include a supportive central module (like item 15 of Kishi) under item 2 (seat cushion) to properly attach the cushion to the slide rails and provide a motor (like item 12 of Kishi) to independently/automatically operate the sliding action of the seat.

Regarding claim 2, Tsuji in view of Kishi further teaches wherein the central module comprises a first plate (2 of Tsuji) which is suitable for partially covering the floor of the vehicle (see Figure 1), and the footrest comprises a second plate (20) which is suitable for partially covering the floor of the vehicle (see Figure 1), the first plate and second plate being arranged to overlap such that the floor of the vehicle is covered by the first plate and the second plate between the central module and the footrest regardless of the relative position of the central module and the footrest (see Figures 8-10).

Regarding claim 10, Kishi further teaches wherein the first actuation system (12) comprises at least one motor.

Regarding claim 12, Tsuji further teaches wherein the second actuation system (11e) comprises at least one motor.

Regarding claim 13, Tsuji further teaches wherein the footrest is mounted on a support which comprises a first shuttle (11b, left) able to slide on the first rail (4, left) and a second shuttle (11b, right) able to slide on the second rail (4, right), the first shuttle and the second shuttle being interconnected by at least one rigid support structure (11c; see Figure 3), the motor (11e) being carried by the rigid structure (see Figure 3).

Regarding claim 14, Tsuji further teaches wherein the support structure comprises at least one crossmember integral with the two shuttles, and the motor is attached to the crossmember (see Figure 3).

Regarding claims 15 and 20, Tsuji in view of Kishi further teaches wherein the first rail and second rail (4b, left and right) are secured together by at least one transverse structure (11a) and are held parallel by the central module and the footrest.


Regarding claims 16 and 21-22, Kishi further teaches wherein the central module (15) comprises a rigid structure which is integral with two sliders mounted so as to slide respectively along the two rails (see Figure 5).

Allowable Subject Matter
Claims 3-9, 11, 17, 19, 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the examiner notes that Tsuji in view of Kishi does not distinctly disclose or fairly suggest a modification to arrive at a flap on the first and second rail which covers the rails between the central module and the footrest.
Claims 4-9 depend from claim 3.
Regarding claim 11, the examiner notes that Tsuji in view of Kishi does not distinctly disclose or fairly suggest a modification to arrive at two separate motors driving the central module on each rail.
Regarding claim 17, the examiner notes that Tsuji in view of Kishi does not distinctly disclose or fairly suggest a modification to arrive at the footrest resting on the floor and having a base that has parallel ribs which facilitate the footrest sliding.
Regarding claims 19 and 24, the examiner notes that Tsuji in view of Kishi does not distinctly disclose or fairly suggest a modification to arrive at an electronic control device able to control the two actuation systems, the electronic control device allowing any one or more of the following configurations: a morphological adaptation mode, in which the advancement, respectively the retreat, of the footrest along the rails takes place with a retreat, respectively an advancement, of the seat, a preservation mode, in which the advancement, respectively the retreat, of the footrest along the rails takes place with an advancement, respectively a retreat, of the seat, and a comfort mode, in which the advancement (respectively the retreat) of the footrest along the rails takes place with a retreat of the seat and a rearward tilting of the backrest of the seat, respectively an advancement of the seat and a forward tilting of the backrest of the seat.
Regarding claim 23, the examiner notes that Tsuji in view of Kishi does not distinctly disclose or fairly suggest a modification to arrive at a cable placed in the rails and being connected to the actuation devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636